 



Exhibit 10.17

SOVEREIGN BANCORP, INC.
SENIOR OFFICERS BONUS AWARD PROGRAM
(As Amended Effective February 16, 2005)

     1. Definitions.

     (a) “Bank” means Sovereign Bank.

     (b) “Board” means the board of directors of the Corporation.

     (c) “Change in Control” has the same meaning as is ascribed to such term,
as of the Effective Date, in the Sovereign Bancorp, Inc. 2001 Stock Incentive
Plan.

     (d) “Committee” means the Compensation Committee of the Board or such other
committee as may be appointed by the Board to administer this Program. Such term
also includes the whole Board to the extent it takes action with respect to
administrative or operational matters relating to the Program.

     (e) “Common Stock” means the common stock (no par value) of the
Corporation.

     (f) “Corporation” means Sovereign Bancorp, Inc.

     (g) “Effective Date” means September 18, 2002.

     (h) “Fair Market Value” of a share of Common Stock on any given date means
the closing sale price for such shares on that date as listed on the New York
Stock Exchange (or any national securities exchange or quotation system on which
the Common Stock is then listed or reported). If a closing sale price for the
Common Stock for the given date is not listed or reported, or if there is none,
the Fair Market Value shall be equal to the closing sale price on the nearest
trading day preceding such date. Notwithstanding the foregoing, if, in the
Committee’s judgment, there are unusual circumstances or occurrences under which
the otherwise determined Fair Market Value of the Common Stock does not
represent the actual fair value thereof, then the Fair Market Value of such
Common Stock shall be determined by the Committee on the basis of such prices or
market quotations as it shall deem appropriate and fairly reflective of the then
fair value of such Common Stock.

     (i) “Participant” means a Senior Officer who is entitled to participate in
the Program in accordance with the provisions of Sections 2 and 4 and who has
not terminated as a Senior Officer. Notwithstanding the preceding sentence, a
Participant who terminates as a Senior Officer after having earned an award, but
before its payment, shall remain a Participant until payment is made.

     (j) “Program” means the Sovereign Bancorp, Inc. Senior Officers Bonus Award
Program.

1



--------------------------------------------------------------------------------



 



     (k) “Senior Officer” means a member of the Office of the Chairman of
Sovereign Bank.

     2. Participation. Each individual who is a Senior Officer on the Effective
Date shall become a Participant in the Program on such date. Any individual who
becomes a Senior Officer after December 31, 2003, may become a Participant
subject to the provisions of Section 4.

     3. Operative Terms of the Program.

     (a) In the event the Corporation’s cash earnings, determined on a
consolidated and fully-diluted basis, for 2004 equal or exceed $1.70 per share,
each Participant, who remains as a Senior Officer as of December 31, 2004, shall
receive a cash award equal to the Fair Market Value of 10,000 shares of Common
Stock.

     (b) In the event the Corporation’s cash earnings, determined on a
consolidated and fully-diluted basis, for 2005 equal or exceed $1.95 per share,
each Participant, who remains as a Senior Officer as of December 31, 2005, shall
receive a cash award of $225,500.

     (c) In the event the Corporation’s cash earnings, determined on a
consolidated and fully-diluted basis, for 2006 equal or exceed a per share
amount established by the Committee prior to January 1, 2006, each Participant,
who remains as a Senior Officer as of December 31, 2006, shall receive a cash
award of $225,500.

     (d) In the event the Corporation’s cash earnings, determined on a
consolidated and fully-diluted basis, for 2007 equal or exceed a per share
amount established by the Committee prior to January 1, 2007, each Participant,
who remains as a Senior Officer as of December 31, 2007, shall receive a cash
award of $225,500.

     (e) In the event the Corporation’s cash earnings, determined on a
consolidated and fully-diluted basis, for 2008 equal or exceed a per share
amount established by the Committee prior to January 1, 2008, each Participant,
who remains as a Senior Officer as of December 31, 2008, shall receive a cash
award of $225,500.

     (f) In addition to the target earnings per share objectives described
above, an award shall not be considered earned with respect to a relevant year,
nor shall it be paid, in the event the Corporation’s “Tier 1 capital” is less
than 5.5% as of the close of such year or the Bank’s asset quality is worse than
the average of the top 25 banks in the United States (by asset size), which
banks have commercial loans making up at least 25% of their total loan
portfolios. Notwithstanding the foregoing, if one or more of the financial
objectives described in this section 3 are not achieved for a relevant year, the
Committee may, after review of all relevant facts and circumstances, determine
that an award (or any portion thereof) with respect to a relevant year is
considered earned.

     (g) All amounts payable pursuant to the preceding provisions of this
section shall be distributed within 30 days following the filing by the
Corporation of its Annual Report on Form 10-K for the relevant year in which an
award is earned.

2



--------------------------------------------------------------------------------



 



     (h) All financial calculations required in connection with this Program
shall be performed by, or under the supervision of, the Committee; provided,
however, that the calculation of cash earnings shall, in any event, be
consistent with any year-end or other public financial release, describing
year-end cash earnings, made by the Corporation with respect to the relevant
year. The determination of the value of the award for 2004 shall be based upon
the Fair Market Value of Common Stock as of December 31, 2004.

     (i) Except as otherwise provided herein, no award shall be payable to any
Participant for a relevant year if he or she fails to remain as a Senior
Officer, for any reason, through the end of such year.

     (j) In the event of the occurrence of a stock split, stock dividend,
reverse stock split, or similar event with respect to the Common Stock following
the adoption of this Program and prior to a payment of an award earned with
respect to any year, the amount payable with respect to any earned award shall
be appropriately adjusted to take into account such occurrence.

     (k) Notwithstanding the provisions of this section, an award earned
hereunder with respect to a relevant year shall not be paid unless an award with
respect to the same year has been earned under the terms of the Sovereign
Bancorp, Inc. Non-Employee Directors Bonus Award Program.

     (l) Notwithstanding the preceding provisions of this section, in the event
of the occurrence of a Change in Control, all potential awards for any current
or future fiscal year shall be deemed earned as of the date of such Change in
Control and shall be payable to the Participants, who are serving as Senior
Officers immediately prior thereto, within 30 days after such Change in Control.

     4. Future Participants. In the case of an individual who becomes a Senior
Officer following December 31, 2003, the Committee may provide, in its sole
discretion, for his or her participation in the Program. In the event the
Committee provides for the participation of such an individual, it may establish
such additional or modified conditions on his or her participation as it may
deem equitable or appropriate under the circumstances.

     5. Administration. Except as otherwise provided herein, this Program shall
be interpreted and administered by the Committee. In furtherance of such
authority, the Committee may prescribe such rules, regulations, forms, and
procedures as it deems necessary or appropriate for the proper administration of
the Program.

     6. Amendment. This Program may be amended at any time and from time to time
by the Board; provided, however, that no such amendment may be made which
adversely affects the then rights of a Participant under the Program without his
or her consent; and provided further, that no amendment may be made solely by
the Board that requires the additional approval of the Corporation’s
shareholders for tax, securities law, exchange listing requirement, or other
purposes.

     7. Termination. This Program shall terminate upon the earliest to occur of
the following: (i) the distribution of earned awards (if any) for the year 2008,
(ii) the determination

3



--------------------------------------------------------------------------------



 



by the Committee that the specified goals for the year 2008 were not met, or
(iii) the distribution of awards payable by reason of a Change in Control.

     8. Tax Withholding. Distribution of an award shall be subject to
satisfaction by the Participant of any tax withholding requirements that may
apply at the relevant time.

     9. Number. Words used herein in the singular form shall include the plural
form, as the context requires, and vice versa.

     10. Headings. The headings of the several sections of this Program document
have been inserted for convenience of reference only and shall not be used in
the construction of the same.

     11. Applicable Law. Except to the extent pre-empted by federal law, this
Program document shall be administered, construed and enforced in accordance
with the domestic internal law of the Commonwealth of Pennsylvania.

4